Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  155379 & (92)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  RIC-MAN CONSTRUCTION, INC.,                                                                       Elizabeth T. Clement,
           Plaintiff/Counterdefendant-                                                                               Justices
           Appellant/Cross-Appellee,
  v                                                                SC: 155379
                                                                   COA: 329159
                                                                   Wayne CC: 11-011315-CZ
  NEYER, TISEO & HINDO LTD. d/b/a
  NTH CONSULTANTS, LTD.,
            Defendant/Counterplaintiff-
            Appellee/Cross-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered, and they are DENIED, because we are not persuaded that the
  questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
         a1213
                                                                              Clerk